DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments regarding Claims 1-8, 10, 12-14, 16, and 19 rejected over prior art Officier U.S. 2011/0009930 (herein referred to as “Officier”), Varga U.S. 2014/0276253 (herein referred to as “Varga”), Pierre U.S. 9,393,150 (herein referred to as “Pierre”), Gammons U.S. 2014/0277307 (herein referred to as “Gammons”), Patience U.S. 2009/0312823 (herein referred to as “Patience”), and Steris AMSCO (NPL 2010), filed on 08/01/2022, have been fully considered but they are not persuasive. 
5.	Regarding Claim 1, the applicant has argued that the compression component of Varga is not desired for Officier, and therefore cannot be used to modify Officier to add the wing components as claimed.  However, the examiner does not rely on the compression component of Varga.  The examiner points to device taught by Officier.  The device has the ability to provide a “wrapping feature” (Officier, para 0063 “inflatable thermal blanket at least partially wrapped around the body…wrapping feature creates a tight blanket configuration, results in a boots of temperature performance or warming effectiveness to the body”; para 0064 “wrapping a body in the blanket and closing the longitudinal sides to the body”; para 0032 “allow wrapping or at least partial wrapping of the blanket around a body.  Clinical tests show that this improve conditioning”).   This wrapping of the blanket around the body shows the desired result of warming the body, or the area of the body, that has the blanket around it.  Varga is relied upon to teach that the wing portion of the blanket/warming device to have a first, second, third, and fourth wing portion (i.e. a plurality of wings).  This is shown in at least Figure 2 of Varga.  Varga also teaches that the warming device also contains the ability to wrap around the body/portion of the body (Varga, para 0046 “functional use of the patient warming device may include, for example, wrapping a body portion, or appendage of the patient…maintain[ing] normothermia or treat[ing] hypothermia”; para 0050 “the term ‘fold over’ or ‘fold around’ means to bend and conform around a body portion to be surrounded by the wrap, and does not limit use of the patient warming device to any particular orientation”).  Therefore, the combination of these two teachings by substituting the wing portion of Officier (Officier, ref num 11) with the plurality of wings as taught by Varga (Varga, shown by at least ref nums 128, 132, 134, and 138), would produce the same predictable result of wrapping the patient or portion of the body in order to warm or maintain the warmth of the patient.  The component of compression is not a factor in this substitution, so is moot in terms of the rejection.

6.	Regarding Claim 1, the Applicant has stated that Varga also could not be used to modify Officier because the “nature” of the invention taught by Varga is to use liquid media, and not air.  However, Varga is not relied upon to teach the permeability of the device, and the Applicant even concedes that Varga does teach the ability to use heated air instead of liquid (see Applicant Remarks, pg. 6 or Varga, para 0034 “one of skill in the art would recognize, however, that the patient warming devices and methods disclosed herein may also be used with any suitable fluid, including, for example, forced air”).  The entire disclosure of the prior art is relevant in the rejection (please see MPEP § 2123), therefore, one can reasonably use Varga to modify Officier.

7.	Regarding Claim 1, the applicant states that Pierre cannot be used to further modify Officier because the inlet ports of Pierre (Pierre, ref nums 24a and 24b) are in contact with both a front and back portion of the blanket, wherein the claims as present state that the inlet port is to be located through the lower sheet of the blanket.  However, the Examiner points back to Officier.  Officier teaches an inlet port (Officer, Figs. 7 and 8, ref num 7), that is located on the bottom sheet of its blanket (Officier, as shown in Figs. 7 and 8, the base sheet, i.e. the lower sheet, ref num 2, has the inlet port located on it).  Since Officier already teaches the inlet port in the base/lower sheet, Pierre is only relied upon to teach that the port may be located in a “wing portion” of the blanket.  Pierre also states that the reference numbers 10, 14, and 16 are used to teach both or either the location along the longitudinal axis of the blanket or the “front” and “back” portions of the blanket (see Fig. 1 and Col. 3, lines 48-56).  However, Pierre also states that the portions of the blanket may overlap with one another, which would ultimately change the orientation/front-to-back interpretation of the invention.  Since portion 14 of the blanket is shown to fold/overlap onto the top sheet of the blanket (see Pierre, Fig. 3), then one can assume that the portion of 14 that is shown is the “back” of the blanket, as it as be folded over.  Therefore, the inlet port does have the ability to be on the back portion of the blanket and may be used to modify Officier.

8.	Regarding Claim 1, the Applicant also states that rearranging the inlet port with the teaching of Pierre would not make sense because it is unclear of how the inlet port would be affixed to the wing portion as taught by Varga.  However, as explained above, Officier already teaches that the inlet port is attached via the base/lower sheet of the device (Officier, Figs. 7 and 8), and that Pierre as inlet ports attached to its bottom sheet (Pierre, see Fig. 3, and arguments above).  Varga is used only the add the wing portions to the blanket taught by Officier (see arguments above), therefore, this would mean that the inlet port would still remain on the lower sheet of the invention, since the addition of wings does not affect the inlet port mechanism.  Pierre is brought in to show that the inlet ports may be found specifically on a wing portion (Pierre, ref num 14, Fig. 3, is interpreted to be a wing portion since it also contains the action of “folding” or wrapping like the wing portions taught in Officier and Varga).  Therefore, since the inlet ports, (Pierre, ref nums 24a and 24b), are shown to be in a wing portion, then one of ordinary skill would reasonably be able to reposition the inlet port on the lower sheet taught in Officier to a wing portion in the combination of Officier-Varga (see MPEP § 2144.04.VI.C)  The placement of the inlet port on the lower sheet, whether on the wing portion, head portion, feet/distal portion, of the blanket still performs the same desired effect of delivering the warming medium to the blanket for the ultimate purpose of warming/maintaining the temperature of the patient.

9.	Therefore, the previous rejections regarding Claims 1-8, 10, 12-14, 16, and 19 stand.
Claim Rejections - 35 USC § 103
10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1-8, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Officier U.S. 2011/0009930 (herein referred to as “Officier”) and in view of Varga U.S. 2014/0276253 (herein referred to as “Varga”) and Pierre U.S. 9,393,150 (herein referred to as “Pierre”).
12.	Regarding Claim 1, Officier teaches a convective blanket comprising:
	a. an air permeable upper sheet (para 0008 “a top sheet of an air permeable material”) having a plurality of holes (para 0054, Fig. 1 and 2, ref num 5) and having a periphery (para 0009 “a peripheral connection joining said base sheet and top sheet”);
	b. a lower sheet bonded to the upper sheet with a peripheral seal proximate to the periphery of the upper sheet to form an interior space therein between the upper and lower sheets (para 0008-0010 “a peripheral connection joining said base sheet and top sheet to define an air camber”; see Figs. 7 and 8)
	c. a wing portion having the air permeable upper sheet with the plurality of holes partially surrounded by a portion of the peripheral seal (Fig. 1, ref num 11); 
	d. a body portion having the air permeable upper sheet with the plurality holes (Fig. 2, portion between ref nums 11 and 11’); and
	 f. a plurality of line seals within the peripheral seal forming an air distribution structure in the interior space facilitating airflow to the wing portion (Figs. 3 and 4, ref num 8 and 8’, shows plurality of seals in which forms an opening [i.e. 8 and 8’] therefore providing a new peripheral connection between the base sheet and top sheet, in which the airflow is facilitated between, para 0059); and
	g. at least one inlet port located through the lower sheet (Fig. 7 and 8 shows the inlet port in the lower sheet).
	Officier also teaches the wrapping feature of the inflatable thermal sheet provides a boost in temperature warming performance and warming effectiveness of the body (para 0063).
	However, Officier fails to teach (e) wherein the wing portion comprising a distal end and at least one side, wherein at least one side of a first wing portion comprises a distal end and at least one side of a second wing portion at a first elongate edge with no wing portions between said first wing portion and said second wing portion and a third wing portion, and a fourth wing portion are disposed adjacent a second elongate edge with no wing portions between said third wing portion and said fourth wing portion; and (g) the inlet port in the wing portion.
Varga teaches the wing portion comprises a distal end and at least one side (distal end where the wing ends in Fig. 2), wherein at least one side of a first wing portion (Fig. 2, ref num 128) is spaced apart from at least one side of a second wing portion (Fig. 2, ref num 132) at a first elongate edge (left side of Fig. 2, elongate edge, ref num 102), and a third wing portion (Fig. 2, ref num 134), and a fourth wing portion (Fig. 2, ref num 138) are disposed adjacent a second elongate edge (right side of Fig. 2, ref num 102 goes all the way around the figure) and a portion of the first wing portion (Fig. 2, ref num 130) is configured to interlace between the third wing portion and the fourth wing portion (when all the wings close around the arm as shown in Fig 2, ref num 128 would be interlaced between ref num 134 and 138).  The plurality of wings present covers a surface of the body portion or appendage of the patient so that it is attached securely and that the patient be heated more efficiently (para 0030 and 0048).  Since Officier already teaches that the swaddling/wrapping of the sheet around the patient leads to more effective heating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Officier in order to include a plurality of wings that interlaced one another to more securely attach the sheet to the patient and continue to efficiently warm the target area. 
	Pierre teaches a warming sheet that is inflatable (Col. 2 lines “present invention therefore relates to a combination upper body and under body convective blanket that comprises an inflatable structure having one portion and other portion separated by a middle portion configured to enable the one portion and the other portion to the folded relative to the middle portion so that both the one and other portions extend substantially orthogonally from the middle portion in the same direction”) where the inlet hose is connected to a port (Fig. 3, ref num 24a and 24b and 25, “air inlet ports” and “air hose”).  The ports are located on each wing, adjacent to the middle portions (see Fig. 3, ref num 24a resides on the left wing and ref num 24b resides on the right wing), and they are also positioned on the lower sheet (see Fig. 3).  The inlet ports are provided to connect a unit that provides air, i.e. an air warmer, to pump and inflate the blanket for warming the targeted areas (Col. 1, lines 50-54).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the inlet port of Officier on the wing portion of the warming blanket, like Pierre teaches, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

13.	Regarding Claim 2, Officier teaches the wing portion is configured to contact an anterior portion of an abdomen of the patient when in a swaddled position (see Figs. 5 and 6, where the wing portions, ref num 11 is in the swaddled position and contact an anterior portion of the abdomen of the patient).

14.	Regarding Claim 3, Officier teaches the wing portion has a wing dimension such that the wing portion intersects with a sagittal plane of the patient (para 0063 “the longitudinal ends can be brought together and maintained in that position. Thus, the blanket can be more or less wrapped around a person”).

15.	Regarding Claim 4, Officier teaches the blanket comprises a longitudinal axis defined by an orientation of the patient (see Figs. 3 and 4, where the patient is on the blanket), wherein longitudinal axis is formed by the intersection of a sagittal plane of the patient and a plane of the blanket (para 0063 “the longitudinal ends can be brought together and maintained in that position. Thus, the blanket can be more or less wrapped around a person”), wherein the blanket comprises a width axis defined by the orientation of the patient (see Figs. 3 and 4, width axis with the patient on the blanket), wherein the width axis is formed by an intersection of a transverse plane of the patient and the plane of the blanket (see Figs. 3 and 4).

16.	Regarding Claim 5, Officier teaches a longitudinal dimension is a shortest dimension from one end of the peripheral seal to another end of the peripheral seal along an axis parallel to the longitudinal axis, wherein the shortest dimension does not intersect a portion of the peripheral seal. (see Fig. 3 and 4, any dimension along the longitudinal axis from one end of the peripheral seal to another end could be defined as the longitudinal dimension that does not intersect with the peripheral seal).

17.	Regarding Claim 6, Officier teaches a width dimension of the body portion is defined by a shortest dimension from one end of the peripheral seal to another end of the peripheral seal along an axis parallel to the width axis (see Fig. 3 and 4, ref nums 8 and 8’ that define the edges of the shortest dimensions of one end to the other of the peripheral seal, which becomes parallel with the width axis of the sheet).

18.	Regarding Claim 7, Officier teaches the body portion is defined by the width dimension and the longitudinal dimension (Figs. 3 and 4, body portion as shown by the two dimensions).

19.	Regarding Claim 8, Officier fails to teach that spaced apart means that the distal ends between each wing portion are at least one eighth of the width dimension of the body portion.
Varga teaches that spaced apart means that the distal ends between each wing portion are at least on eighth of the width dimension of the body portion (Fig. 2, the distance between the distal edges 128 and 136 since the distance between these two edges is greater than one length of a single wing and the width dimension as defined combined, then the distanced is larger than one eighth of the width dimension of the body). The plurality of wings spaced apart covers a surface of the body portion or appendage of the patient so that it is attached securely and that the patient be heated more efficiently (para 0030 and 0048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Officier in order to include a plurality of wings that interlaced one another to securely attach to the patient and efficiently warm the target area. 

20.	Regarding Claim 10, Officier fails to teach a portion of the first wing portion and a portion of the third wing portion both intersect with an axis parallel to the width axis.
Varga teaches a portion of the first wing portion (Fig. 2, ref num 128) and a portion of the third wing portion (Fig. 2, ref num 134) both intersect with an axis parallel to the width axis (the distance between the dashed lines represented in Fig. 2, ref num 118 and 130). The wing portions are to wrap around the patient or their appendages in order to more effective heat the desired areas (para 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Officier to incorporate the first and third wing portions intersect with an axis parallel to the width axis in order to heat the appendage more effectively.

21.	Regarding Claim 13, Officier teaches at least one wing portion has an attachment mechanism disposed thereon (para 0063 “peripheral longitudinal sides can be provided with fixing provisions 9, 9’ such as tape, velcro, push buttons, etc.”).

22.	Regarding Claim 19, Officier teaches a method of placing a patient on the convective blanket (Figs. 3 and 4) of claim 1 (see para 7 of the present office action above, i.e. the rejection to claim 1), wrapping a wing portion around a patient such that the distal end of the wing portion intersects the sagittal plane of the patient (para 0063 “the longitudinal ends can be brought together and maintained in that position. Thus, the blanket can be more or less wrapped around a person”), attaching an air source to the at least one inlet port on the convective blanket, and activating the air source (para 0066 “via a tube or hose 13, conditioned air is provided to inlet port 7”, see Figs. 7 and 8; para 0002 “warm air is inserted from a hyperthermia unit, through a supply hose, into the inlet port of the blanket”).

23.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Officier, Varga, and Pierre, and further in view of Gammons U.S. 2014/0277307 (herein referred to as “Gammons”).
24.	Regarding Claim 12, Officier as modified fails to teach a line of weakness is disposed within a non-inflatable area of the blanket.
	Gammons teaches a convective air blanket (Fig. 2, ref num 100-A), which contains lines of weakness in an area not inflated (para 0047 “line of weakness, such as a perforation formed…opened by breaking the lines of weakness, thereby allowing air to enter the blanket”).  These lines of weakness are present in order to easily separate and combine the sheets together as needed in the areas that need to be inflatable versus the areas that need to remain uninflated (para 0010).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Officier and included a line of weakness to aid in the direction of the airflow of the blanket.

25.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Officier, Varga, and Pierre, and further in view of Patience U.S. 2009/0312823 (herein referred to as “Patience”).
26.	Regarding Claim 14, Officier as modified does not teach a plurality of staked or spot seals from bonding an area of the upper sheet and the lower sheet, wherein the area is between 2 mm2 to 4 cm2.
Patience teaches a plurality of staked or spot seals from bonding an area of the upper sheet and the lower sheet, wherein the area is between 2 mm2 and 4cm2 (Claim 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Officier to incorporate the teachings to Patience and have a plurality of spot seals from bonding an area of the upper sheet and lower sheet, wherein the area is between 2 mm2 and 4cm2. The spot welds are present in order to enhance comfort as the heat transfer fluid flows through the pad (Patience para 0014).

27.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Officier, Varga, and Pierre, and further in view of Steris AMSCO (NPL 2010). 
28.	Regarding Claim 16, Officier teaches a lower sheet (Fig. 1-2 and 7-8, ref num 2). 
Officier as modified does not teach the lower sheet supports a 300-pound patient when secured at a head end and a foot end. 
Steris AMSCO (NPL 2010) teaches the sheet being reinforced sufficient to support a 300-pound patient when secured at a head end and a foot end (Steris AMSCO: 3085 SP Surgical Table, page 1-1, Heading: "Warning - Tipping Hazard", "do not use this table for patients exceeding the 1,000-lb limit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Officier to incorporate the teachings of Steris AMSCO to have the sheet being reinforced sufficient to support a 300-pound patient when secured at a head end and a foot end. This is to ensure a safe limit in order for the patient to undergo normal standard procedures while the blanket is being used (Steris AMSCO: 3085 SP Surgical Table, page 1-1, Heading: "Warning - Tipping Hazard").

Conclusion
29.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L SHOULDERS/Examiner, Art Unit 3794                                                                                                                                                                                                        

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794